Citation Nr: 1100826	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Noncommissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from February 1977 to May 1977 
and from August 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In September 2010, the Veteran testified during a Travel Board 
hearing before the undersigned acting Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  At the hearing, 
the Veteran's representative submitted additional medical 
evidence directly to the Board along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).  
The Board notes that, while the RO originally characterized the 
issue as a claim for service connection for major depression, the 
record also reflects a diagnosis of PTSD.  Given that, the Board 
has recharacterized the Veteran's claim to encompass any acquired 
psychiatric disorder, as reflected on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

As an initial matter, the Board notes that in a September 2010 
letter, Dr. N. K. noted that the Veteran has been diagnosed with 
depression and PTSD.  During the September 2010 Travel Board 
hearing, the Veteran asserted that his depression and PTSD were 
due to alleged verbal and physical assault during service while 
serving time in a correctional camp.  

Cases involving PTSD based on allegations of a personal assault 
fall within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well 
as VA's Adjudication Procedure Manual, M21-1MR, set forth 
alternative sources of establishing the occurrence of a stressor 
involving personal assault.  See 38 C.F.R. § 3.304(f)(5) (2010); 
see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, 
Paragraph 30.  The record does not indicate the RO advised the 
Veteran that evidence from alternative sources other than his 
service treatment records may constitute credible supporting 
evidence of the alleged personal assault.  See 38 C.F.R. § 
3.304(f)(5).  Thus, the RO should provide this notice to the 
Veteran on remand. 

Review of the claims file reveals that the Veteran's personnel 
file has not been obtained.  Regarding the Veteran's service 
personnel records, the Veteran has asserted depression and PTSD 
based on alleged verbal and physical assault during service while 
serving time in a correctional camp.  The Board points out that 
evidence of behavior changes-including, but not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse; economic or 
social behavior changes-following the claimed assault is one type 
of relevant evidence that may support a claim based on an alleged 
personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, 
Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.  As 
these records may contain such evidence, the Veteran's service 
personnel file should be obtained.  

Additionally, the Veteran's representative has asserted that the 
Veteran received treatment for his acquired psychiatric disorders 
from the VA outpatient clinic in Trenton, New Jersey.  
Outstanding VA outpatient clinic records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Finally, the claims file shows that the Veteran has been 
receiving disability benefits from the Social Security 
Administration.  All records considered by that agency in 
deciding the Veteran's claim for disability benefits, including a 
copy of any decision, should be obtained. See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon which 
that decision was based must be obtained as well); 38 C.F.R. § 
3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
Veteran explaining that he may submit 
alternative forms of evidence, other than 
service records, to corroborate his account 
of an in-service assault, and suggest 
potential sources for such evidence.  The 
letter should also notify him that, 
alternatively, evidence of behavioral changes 
following the alleged in-service assault may 
constitute credible supporting evidence of 
the stressor under 38 C.F.R. § 3.304(f)(5).

2.  Obtain the Social Security Administration 
(SSA) records pertinent to the Veteran's 
claim for Social Security disability benefits 
including a copy of any decision and copies 
of the medical records relied upon concerning 
that claim. 

3.  The RO should obtain records of 
psychiatric treatment from the Trenton, New 
Jersey VA Outpatient Clinic.

4.  The RO should obtain the Veteran's 
service personnel records from the National 
Personnel Records Center (NPRC), or other 
appropriate entity.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should make a 
determination as to whether secondary 
evidence may need interpretation by a 
clinician, especially if it involves behavior 
changes.  If so, the RO should arrange for a 
review of the claims file by an appropriate 
VA psychiatrist or psychologist for the 
purpose of obtaining an opinion as to whether 
it is at least as likely as not (50 percent 
or more likelihood) that the Veteran's 
behaviors in service, including disciplinary 
problems, are consistent with his claimed in-
service personal assault and indicate that a 
personal assault occurred.  

6.  Thereafter, if any alleged stressors are 
verified, the RO should prepare a statement 
of verified stressor(s).

Then, the RO should arrange for the Veteran 
to undergo VA psychiatric examination, by a 
VA psychiatrist or psychologist (or a 
psychiatrist or psychologist contracted by 
VA), at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the psychiatrist or psychologist 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examiner prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current psychiatric disability(ies).  Then, 
with respect to each such diagnosed 
disability-other than PTSD-the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability had its onset in or is medically 
related to service

The examiner should specifically address 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If PTSD is diagnosed, the 
examiner should specifically note which 
stressor(s) verified by the RO is adequate to 
support the diagnosis of PTSD and whether the 
current symptoms are related to each 
stressor.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for an acquired psychiatric disorder in light 
of pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


